
	

113 SRES 390 ATS: Designating March 11, 2014, as “World Plumbing Day”.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 390
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Merkley (for himself and Mr. Hatch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 11, 2014, as World Plumbing Day.
	
	
		Whereas the plumbing industry plays an important role in safeguarding the public health of the
			 people of the United States and the world;Whereas 780,000,000 people around the world do not have access to safe drinking water;Whereas 2,500,000,000 people around the world live without adequate sanitation facilities;Whereas the lack of water and sanitation is the largest barrier to childhood survival, public
			 health, education, and economic productivity;Whereas in the developing world, 24,000 children under the age of 5 die every day from preventable
			 causes, such as diarrhea contracted from unclean water;Whereas safe and efficient plumbing saves money and reduces future water supply costs and
			 infrastructure costs;Whereas the installation of modern plumbing systems must be accomplished in a specific, safe manner
			 by trained professionals in order to prevent widespread disease, which can
			 be crippling and deadly to the community;Whereas the people of the United States rely on plumbing professionals to maintain, repair, and
			 rebuild the aging water infrastructure of the United States;Whereas Congress and plumbing professionals across the United States and the world are committed to
			 safeguarding public health; andWhereas the founding organization of World Plumbing Day, the World Plumbing Council, is actively
			 supported by organizations in the United States such as the International
			 Association of Plumbing and Mechanical Officials: Now, therefore, be it
		
	
		That the Senate designates March 11, 2014, as World Plumbing Day.
		
